            Case 1:19-cv-01260-CJN Document 17 Filed 10/09/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated August 11, 2020, the Parties submit the

following status report in this Freedom of Information Act (“FOIA”) matter. The Parties hereby

state as follows:

       1.       Plaintiff has requested records from the Federal Bureau of Investigation (“FBI”)

regarding Hawaii’s requirement that firearms purchasers, registrants, and owners be included in

the FBI’s Rap Back database. See Complaint (ECF No. 1) at 6; Ex. A (ECF No. 1-1).

       2.       On January 29, 2020, after completing its search and initial processing of

potentially responsive records, the FBI provided Plaintiff with a Vaughn Index of the agency’s

withholdings. Based on its review of the FBI’s Vaughn Index, Plaintiff has identified several

issues with respect to the FBI’s withholdings under FOIA Exemption 5.

       3.       As previously reported (see ECF No. 16), the FBI has determined after re-

reviewing its prior productions that 350 pages previously withheld under Exemption 5 will need

to be reprocessed. Accordingly, the FBI anticipates that it will complete its processing efforts

and make a supplemental and final production to Plaintiff by November 13, 2020.
            Case 1:19-cv-01260-CJN Document 17 Filed 10/09/20 Page 2 of 4




       4.       In light of the above, the Parties require a reasonable amount of additional time to

permit the FBI to make complete its processing efforts and to allow the Parties to confer

regarding the FBI’s withholdings to attempt to resolve any issues amicably and potentially

without the need to submit briefing to the Court. Accordingly, the Parties respectfully request

that the Court permit the Parties to file a joint status report by December 9, 2020, further

updating the Court regarding the FBI’s processing efforts and the Parties’ progress in moving

this litigation toward an amicable resolution.

       A proposed order is attached.

Dated October 9, 2020                  Respectfully submitted,

                                       /s/ Stephen D. Stamboulieh
                                       Stephen D. Stamboulieh
                                       Stamboulieh Law, PLLC
                                       P.O. Box 4008
                                       Madison, MS 39130
                                       (601) 852-3440
                                       stephen@sdslaw.us
                                       DC District Court Bar# MS0009

                                       Alan Alexander Beck
                                       Law Office of Alan Beck
                                       2692 Harcourt Drive
                                       San Diego, CA 92123
                                       (619) 905-9105
                                       Hawaii Bar No. 9145
                                       Alan.alexander.beck@gmail.com
                                       DC District Court Bar# HI001

                                       Counsel for Plaintiff

                                       MICHAEL R. SHERWIN
                                       Acting United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                By:    /s/ Christopher C. Hair
                                       CHRISTOPHER C. HAIR, PA Bar No. 306656
                                       Assistant United States Attorney
                                                  2
Case 1:19-cv-01260-CJN Document 17 Filed 10/09/20 Page 3 of 4




                     555 Fourth Street, N.W.
                     Washington, D.C. 20530
                     (202) 252-2541
                     christopher.hair@usdoj.gov

                     Counsel for Defendant




                              3
          Case 1:19-cv-01260-CJN Document 17 Filed 10/09/20 Page 4 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                     [PROPOSED] ORDER

       In light of the Parties’ joint status report, it is hereby ORDERED that the Parties shall

file another joint status report on or before December 9, 2020, further updating the Court

regarding the Parties’ progress in bringing this litigation toward a resolution.




_________________________                             ____________________________
Date                                                  Hon. Carl J. Nichols
                                                      United States District Judge
